IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 76A16

                             Filed 23 September 2016
DANIEL and LISA HOLT, Administrators of the ESTATE OF HUNTER DANIEL
HOLT; STEVEN GRIER PRICE, Individually; STEVEN GRIER PRICE,
Administrator of the ESTATE OF McALLISTER GRIER FURR PRICE; and
STEVEN GRIER PRICE, Administrator of the ESTATE OF CYNTHIA JEAN
FURR
             v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 781 S.E.2d 697 (2016), affirming a decision

and order filed on 29 December 2014 by the North Carolina Industrial Commission.

Heard in the Supreme Court on 29 August 2016.


      DeVore Acton & Stafford PA, by Fred W. DeVore, III, F. William DeVore IV,
      and Derek P. Adler, for Price plaintiff-appellees; and Rawls Scheer Foster &
      Mingo PLLC, by Amanda A. Mingo, for Holt plaintiff-appellees.

      Roy Cooper, Attorney General, by Melody R. Hairston and Amar Majmundar,
      Special Deputy Attorneys General, for defendant-appellant.


      PER CURIAM.


      AFFIRMED.